     Case 3:20-cr-02314-JLS Document 37 Filed 04/21/21 PageID.78 Page 1 of 1




 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                Case No.: 3:20-CR-02314-JLS

10                                            ORDER GRANTING JOINT MOTION
                  Plaintiff,                  TO CONTINUE
11          v.
12
     MONIQUE LAURICE RILVERIA,
13
                  Defendant.
14
15        The Court has reviewed the parties’ Joint Motion to Continue (ECF No. 36). The
16 Motion is GRANTED, and the Motion Hearing and Trial Setting is continued from April
17 30, 2021 to June 4, 2021, at 1:30 p.m.
18        The time necessary for this continuance is excluded under the Speedy Trial Act in
19 light of the pending motions under 18 U.S.C. § 3161(h)(1)(D) and of defendant’s
20 unavailability under 18 U.S.C. § 3161(h)(3)(A); furthermore, the Court finds that the
21 requested continuance further serves the ends of justice and outweighs the public and
22 Defendant’s interest in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).
23        IT IS SO ORDERED.
24 Dated: April 21, 2021
25
26
27
28
